DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 02/09/2021 has been entered and made of record.
3.	Claims 1 and 4 have been amended.
4.	Claims 3 and 6 have been previously allowed.
5.	Claims 1-6 are currently pending.
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/07/2021.

Statement of Substance of Interview 
7.	Examiner initiated the interview regarding a compact prosecution and discussed the allowable subject matter related with claims 3 and 6 in order to to more particularly point out and distinctly claim the subject matter regarded as the invention. To advance prosecution, Examiner proposed to amend claims 1 and 4 with the allowable subject matter from claims 3 and 6 (to incorporate allowable subject matter of claims 3 and 6  into claim 1 similarly functionality to claim 4). Applicant’s representative contacted the applicant, however did not result in reply from the applicant with the agreement and Applicant elected to have an office action. The allowable subject matter is indicated and the interview will be reconvened before or after next office action (Examiner initiated interview dated 03/02/2021).
Response to Arguments
8.	The applicant's arguments filed on 02/09/2021 regarding claims 1-2 and 4-5 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2763338 A1, hereinafter “Lee” in view of YI et al. (US 2019/0159234 A1), hereinafter “Yi”.
Regarding clam 1, Lee discloses a channel measurement method (Fig, 8, paragraph [0082]; a method for transmitting periodic CSI), comprising: 
receiving first transmission control information (paragraph [0082]; CSI-SPS C-RNTI to the UE); and
starting a first semi-persistent channel measurement (paragraph [0073]; activation or release of SPS allocation) when the first transmission control information meets a first preset (paragraph [0073]; if validation of the PDCCH is performed, the UE may regard the received DCI format as valid), wherein the first preset condition (paragraph [0073]; SPS allocation performed by the PDCCH) comprises at least the following condition: 
the first transmission control information (paragraph [0073]; validation of the PDCCH may be performed when the fields of each DCI format are configured according to Tables 4 and 5) is associated with a semi-persistent channel measurement radio network temporary identifier (RNTI) (paragraph [0073]; SPS C-RNTI or a new data indicator field).
While disclosing the whole subject matter recited in claim 1 as discussed above, Lee implies “the first transmission control information is downlink control information (DCI), wherein the DCI has a preset format; and a value of a first group of information in the first transmission control information meets a first preset rule when the DCI has the preset format, wherein the first group of information comprises a redundancy version (RV), a hybrid automatic repeat request (HARQ) process number, transmit power control (TPC) information, and a new data indicator (NDI), wherein the value of the first group of information in the first transmission control information meets the first preset rule when all bits of the RV are 0, all bits of the HARQ process number are 0, all bits of the TPC information are 0, and all bits of the NDI are set to 0” (Tables 4 and 5). However, Yi teaches such a limitation more explicitly.
Yi from the same or similar field of endeavor discloses the first transmission control information is downlink control information (DCI) (paragraphs [0101]-[0104]; validation is achieved if all the fields for the respective used DCI format are set according to Table 3, Table 4, Table 5 or Table 6), wherein the DCI has a preset format (paragraphs [0101]-[0104]; DCI formats set); and 
(paragraphs [0101]-[0104]; special fields for SPS activation MPDCCH validation), wherein the first group of information comprises a redundancy version (RV), a hybrid automatic repeat request (HARQ) process number, transmit power control (TPC) information, and a new data indicator (NDI) (paragraphs [0101]-[0104]; Table 5 DCI format 6-1A), wherein the value of the first group of information in the first transmission control information meets the first preset rule when all bits of the RV are 0 (paragraphs [0101]-[0104]; Redundancy version set to ‘00’), all bits of the HARQ process number are 0 (paragraphs [0101]-[0104]; HARQ process number set to ‘000’), all bits of the TPC information are 0 (paragraphs [0101]-[0104]; TPC command for scheduled PUSCH set to ‘00’ N/A TPC command for scheduled PUCCH N/A set to ‘00’), and all bits of the NDI are set to 0 paragraphs [0101]-[0104];  SPS MPDCCH only if all the following conditions are met: CRC parity bits obtained for the MPDCCH payload are scrambled with the SPS C-RNTI, the NDI field is set to ‘0’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first transmission control information is downlink control information (DCI), wherein the DCI has a preset format; and a value of a first group of information in the first transmission control information meets a first preset rule when the DCI has the preset format, wherein the first group of information comprises a redundancy version (RV), a hybrid automatic repeat request (HARQ) process number, transmit power control (TPC) information, and a new data indicator (NDI), wherein the value of the first group of information in the first transmission control information meets the first preset rule when all bits of the RV are 0, all bits of the HARQ process number are 0, all bits of the TPC information are 0, and all bits of the NDI are set to 0” as taught by Yi, in the system of Lee, so that it would provide (Yi, paragraph [0009]).

Regarding clam 2, Lee discloses there are one or more semi-persistent channel measurements (paragraph [0083]; different SPS parameters from existing SPS parameters).

Regarding claim 4, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Allowable Subject Matter
11.	Claims 3 and 6 would be allowable under or contingent upon the following conditions: 
(1) that after clarifying the issues related with the rejections of claims 1-2 and 4-5 under 35 U.S.C. 103  as stated above; and (2) that the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Lee (EP 2763338 A1) teaches receiving second transmission control information (paragraph [0082]; CSI-SPS C-RNTI to the UE); and
stopping a second semi-persistent channel measurement (paragraphs [0073], [0075]; a DCI format configured for release of SPS allocation) when the second transmission control information meets a second preset condition (paragraphs [0073], [0075]; [Table 5] DCI format 0 DCI format 1A TPC command for scheduled PUSCH set to '00' N/A Cyclic shift DM RS set to '000' N/A Modulation and coding scheme and redundancy version set to '11111' N/A Resource block assignment and hopping resource allocation Set to all '1's N/A HARQ process number N/A FDD: set to '000' TDD: set to '0000' Modulation and coding scheme N/A set to '11111' Redundancy version N/A set to '00' Resource block assignment N/A Set to all '1's), wherein the second preset condition comprises at least the following condition: the second transmission control information (paragraphs [0073], [0075]; Tables 4, 5) is associated with a semi-persistent channel measurement radio network temporary identifier (RNTI) (paragraphs [0073], [0075]; PDCCH for which the CRC is scrambled with the SPS C-RNTI).
Prior art reference Seo et al. (US 2015/0029964 A1), hereinafter “Seo”  teaches the second preset condition comprises a value of a second group of information in the second transmission control information meets a second preset rule (Table 1-2, paragraphs [0083], [0086] ; PDCCH for the SPS configuration/release can be called an SPS allocation PDCCH, and a PDCCH for a normal PUSCH can be called a dynamic PDCCH), wherein the second group of information comprises a redundancy version (RV), a new data indicator (NDI), a hybrid automatic repeat request (HARQ) process number, a modulation and coding scheme (MCS), a time domain resource allocation, and information of an antenna port, wherein the value of the second group of information in the second transmission control information meets the second preset rule when all bits of the RV are 0, all bits of the HARQ process number are 0, all bits of the NDI are 0 (Table 1-2, paragraphs [0083], [0086] ; the PDCCH is the SPS allocation PDCCH when the following conditions are satisfied, that is, 1) CRC parity bits derived from a PDCCH payload must be scrambled with an SPS C-RNTI, and 2) a value of a new data indicator field must be ‘0’), all bits of the MCS are 1, all bits of the time domain resource allocation are 1 (Table 1-2, paragraphs [0083], [0086] ; DCI format 0 DCI format 1A TPC command for scheduled set to ‘00’ N/A PUSCH Cyclic shift DM RS set to ‘000’ N/A Modulation and coding scheme and set to ‘11111’ N/A redundancy version Resource block assignment and Set to all ‘1’s N/A hopping resource allocation HARQ process number N/A FDD: set to ‘000’ TDD: set to ‘0000’ Modulation and coding scheme N/A set to ‘11111’ Redundancy version N/A set to ‘00’ Resource block assignment N/A set to all ‘1’s).
Prior art reference YANG et al. (US 2015/0334762 A1), hereinafter “Yang”  teaches the value of the second group of information in the second transmission control information meets the second preset rule when all bits of resource block assignment are 1 (paragraphs [0270], [0271], [0342]; each parameter set (or PQI) may include information about PDSCH RE mapping and information about QCL between antenna ports, specifically at least one of PQI element 1 to PQI element 11).
The prior art, however, neither explicitly teaches nor suggests “the second group of information in the second transmission control information meets the second preset rule when all bits of the antenna port are 1”, as recited by Claims 3 and 6. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SITHU KO/            Primary Examiner, Art Unit 2414